In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2303 
KEVIN VOIGT, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
  Security, 
                                     Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
           No. 3:13‐cv‐00170‐bbc — Barbara B. Crabb, Judge. 
                      ____________________ 

     ARGUED MARCH 3, 2015 — DECIDED MARCH 26, 2015 
                ____________________ 

   Before POSNER, KANNE, and TINDER, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff had applied to the So‐
cial Security Commission in 2009 (when he was 40 years old) 
for  benefits  to  which  he  claimed  to  be  entitled  by  reason  of 
being disabled from gainful employment as a result of psy‐
chiatric  disorders  (primarily  depression  and  bipolar  disor‐
der),  chronic  back  and  hip  pain,  and  an  anal  fissure  (cut  or 
tear). The administrative law judge to whom his application 
2                                                          No. 14‐2303         


was  referred  (John  H.  Pleuss)  denied  his  claim  on  the 
ground that he’s capable of performing unskilled sedentary 
work and is therefore not totally disabled. The district court, 
to which the applicant turned, upheld the denial of benefits, 
precipitating this appeal. 
    Voigt had been trained as a machinist, and until 2002 (the 
claimed onset date of his total disability) had worked inter‐
mittently  as  a  machinist  and  as  an  assembly‐line  worker, 
jobs  that  the  administrative  law  judge  agreed  he  was  no 
longer capable of doing, because of his physical and mental 
problems.  Between  2001  (possibly  earlier)  and  2008,  Voigt 
had  taken  prescription  antidepressant  medications  such  as 
Paxil, but he quit taking them because of their adverse side 
effects. 
     In the fall of 2009, having abandoned the antidepressant 
medications, he sought the help of “crisis workers” at a men‐
tal  health  clinic.  The  intake  report  of  his  visit  to  the  clinic 
summarizes his confused and rather wild description of his 
mental  state.  In  a  subsequent  visit  to  the  clinic  he  told  the 
crisis worker who interviewed him that he thought it might 
be  good  for  him  to  be  in  prison,  where  he  might  (he 
thought—we  know  not  on  what  basis)  get  some  additional 
experience  as  a  machinist  and  earn  money  that  he  could 
save.  Yet  he  also  told that  same  worker  in  a  later  interview 
that his goal was to own a restaurant, which was and is both 
unrealistic  given  his  mental  condition  and  irrelevant  to  im‐
proving his skills as a machinist. 
    He was examined at the clinic by “an advanced practice 
psychiatric nurse” (see APNA, “What Is an Advanced Prac‐
tice Psychiatric  Nurse?” www.apna.org/i4a/pages/index.cfm
?pageid=3866#1,  visited  March  15,  2015,  as  were  the  other 
No. 14‐2303                                                          3 


websites cited in this opinion). The nurse, Debra Day, diag‐
nosed  him  as  suffering  from  depression  (no  surprise),  but 
two  years  later  (after  his  eighth  examination  by  her),  she 
submitted  a  report  to  the  Social  Security  Administration  in 
which  she  described  Voigt  as  bipolar  (oddly  she  did  not 
mention  depression,  though  of  course  depression  is  an  as‐
pect of bipolar disorder, which used to be called “manic de‐
pression”) and opined that his mental illnesses would cause 
him to miss work more than four days each month—which 
the  vocational  experts  on  whom  the  administrative  law 
judges  rely  testify  disqualifies  a  person  from  gainful  em‐
ployment. Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir. 2013); 
Pepper v. Colvin, 712 F.3d 351, 361 (7th Cir. 2013); Treichler v. 
Commissioner  of  Social  Security  Administration,  775  F.3d  1090, 
1096  (9th  Cir.  2014);  Ghanim  v.  Colvin,  763  F.3d  1154,  1159 
(9th Cir. 2014). To qualify for gainful employment one must 
be  able  to  work  on  a  “sustained  basis,”  defined  as  eight 
hours  a  day  five  days  a  week,  see  20  C.F.R.  §§ 404.1512(a), 
416.912(a);  Rollins  v.  Massanari,  261  F.3d  853,  859  (9th  Cir. 
2001); SSR 96‐8p, “Purpose,” ¶ 1, and to be incapable of gain‐
ful employment is to be totally disabled within the meaning 
of  the  Social  Security  Act.  42  U.S.C.  §§ 423(d)(1)(A), 
1382c(a)(3)(A).  To  miss  four  workdays  a  month  would  re‐
duce one’s average workweek from five to four days, which 
would  not  constitute  working  on  a  sustained  basis  as  de‐
fined by the Commission. 
   Day’s  report  listed  a  total  of  13  symptoms  exhibited  by 
Voigt  of  poor  psychological  and  social  functioning,  ranging 
from paranoia to “oddities of thought, perception, speech or 
behavior.”  She  deemed  him  “unable  to  meet  competitive 
standards” (requirements for gainful employment) of punc‐
tuality,  of  “sustain[ing]  an  ordinary  routine  without  special 
4                                                      No. 14‐2303       


supervision,” of “work[ing] in coordination with or proximi‐
ty to others without being unduly distracted,” and of being 
able to “complete a normal workday,” “accept instructions,” 
“get  along  with  coworkers,”  and  “deal  with  normal  work 
stress.”  (We  omit  five  other  requirements  of  gainful  em‐
ployment that Nurse Day deemed Voigt unable to satisfy.) 
     At  her  first  examination  of  him,  in  October  2009,  Day 
gave  him  a  GAF  score  of  50.  “GAF”  stands  for  Global  As‐
sessment  of  Functioning,  and  a  score  of  between  41  and  50 
signifies  serious  psychiatric  illness.  The  American  Psychiat‐
ric  Association  has  since  eliminated  the  GAF  scale  from  its 
Diagnostic and Statistical  Manual of  Mental Disorders as being 
unreliable—but  this  occurred  after  the  administrative  law 
judge  issued  his  decision,  which  was  in  January  2012.  (The 
length of time it’s taken the case to get to us is lamentable.) 
    Day  prescribed  an  antidepressant  medicine  called  Cym‐
balta.  Voigt  reported  improvement  in  his  mental  states  and 
absence of the side effects that he’d experienced with the an‐
tidepressant medications that he had been taking previously. 
On the basis of that report, Day raised Voigt’s GAF score to 
55.  That  brought  it into the range of “moderate symptoms” 
or  “moderate  difficulty  in  social,  occupational,  or  school 
functioning  (e.g.,  few  friends,  conflicts  with  peers  or  co‐
workers).” He continued making progress, and after examin‐
ing  him  again,  Day  raised  his  GAF  score  to  65,  signifying 
“mild  symptoms”  and  “generally  functioning  pretty  well.” 
During two of their sessions she gave him a score of 70. GAF 
scores  bounce  around  a  great  deal,  however,  because  they 
depend on how the patient happens to feel the day he’s ex‐
amined.  See  Punzio  v.  Astrue,  630  F.3d  704,  710  (7th  Cir. 
2011);  I.  H.  Monrad  Aas,  “Guidelines  for  Rating  Global  As‐
No. 14‐2303                                                      5 


sessment of Functioning (GAF),” Annals of General Psychiatry 
10:2, pp. 4–5 (2011). Overall Voigt’s GAF score rose from 50 
at his first examination by her to 65 at the last one, consistent 
with  her  treatment  notes,  which  state  that  Voigt  reported 
that the medication was working, enabling him to control his 
irritation and other negative emotions better. It’s not surpris‐
ing that his mood improved over the course of his visits, as 
he  got  to  know  her  better  and  the  therapy  she  prescribed 
took effect. His GAF scores were computed anew at each vis‐
it;  what  they  would  have  been  had  they  been  computed 
elsewhere  by  a  practitioner  whom  he  was  being  examined 
by for the first time is unknown. The critical question, how‐
ever,  was  whether  the  medication  that  Day  prescribed  so 
improved his mental health as to enable him to qualify for a 
full‐time job. She thought not. 
    Meanwhile  he’d  been  visiting  another  clinic  because  of 
physical distress that included the anal fissure, the back and 
hip  pain  (he  described  the  hip  pain  as  “sharp”  and  “stab‐
bing”), and hemorrhoids (possibly related to the fissure). An 
osteopath  designated  by  the  Social  Security  Commission  to 
examine Voigt after he applied for disability benefits report‐
ed  that  he  suffers  from  lower  back  pain  and  trochanteric 
bursitis (an inflammation near the hip that causes pain in the 
hip,  see  Cleveland  Clinic,  “Trochanteric  Bursitis,” 
http://my.clevelandclinic.org/health/diseases_conditions/hic
_Bursitis/hic_Trochanteric_Bursitis).  The  osteopath  also  ob‐
served  that  Voigt  walked  with  a  “slow  and  painful  gait.” 
Another  physician  and  a  psychologist  examined  Voigt’s 
medical records and concluded that despite his physical and 
psychiatric  problems  he  was  capable  of  performing  un‐
skilled sedentary work. Neither examined him, however. 
6                                                        No. 14‐2303        


    After many months of gradual improvement, Voigt com‐
plained to Day, and to another licensed professional counse‐
lor as well, of a deterioration in his mental condition. He re‐
ported “raging in the parking lot” of the mental health clinic 
and  becoming  “very  angry  and  upset”  at  a  Super  Bowl 
game. Day left Voigt’s GAF score at 65, but the other counse‐
lor  reduced  it  to  51  to  60.  (The  administrative  law  judge 
erred in stating that Voigt’s lowest GAF score was 55.) This 
discrepancy in their scores is consistent with the probability 
noted earlier in this opinion that one’s GAF score will rise as 
one  builds  up  a  relationship  with  the  practitioner  who  is 
scoring him. 
    Day  believed  that  Voigt’s  deterioration  was  attributable 
in  part  to  his  drinking,  taking  Vicodin  (a  pain‐relieving 
drug),  and  smoking  marijuana,  and  that  these  behaviors 
were retarding his progress in therapy. But while they were 
a big concern, she didn’t think they played the primary role 
in his problems. (This is important, since if Voigt’s deteriora‐
tion  were  attributable  solely  to  drug  and  alcohol  abuse  he 
might well be barred from obtaining benefits no matter how 
serious his disability. See 42 U.S.C. § 423(d)(2)(C); Kangail v. 
Barnhart, 454 F.3d 627, 628 (7th Cir. 2006).) 
    The administrative law judge went far outside the record 
when  he  said  that  if  Voigt  were  as  psychologically  afflicted 
as  Day  thought,  he  “would  need  to  be  institutionalized 
and/or  have  frequent  inpatient  treatment”—a  medical  con‐
jecture that the administrative law judge was not competent 
to  make,  see  Browning  v.  Colvin,  766  F.3d  702,  705  (7th  Cir. 
2014); Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014); Pate‐
Fires v. Astrue, 564 F.3d 935, 946–47 (8th Cir. 2009), and that 
was implausible to boot. The institutionalization of the men‐
No. 14‐2303                                                          7 


tally  ill  is  generally  reserved  for  persons  who  are  suicidal, 
otherwise  violent,  demented,  or  (for  whatever  reason)  inca‐
pable of taking even elementary care of themselves. Voigt is 
none  of  these  things,  and  so  cannot  be  institutionalized 
against  his  will:  “a  State  cannot  constitutionally  confine 
[against  his  will]  without  more  a  nondangerous  individual 
who is capable of surviving safely in freedom by himself or 
with the help of willing and responsible family members or 
friends.” O’Connor v. Donaldson, 422 U.S. 563, 576 (1975). But 
it doesn’t follow, as the administrative law judge may have 
thought,  that  Voigt  is  therefore  capable  of  gainful  employ‐
ment. 
    The judge remarked that because Voigt’s “parents appar‐
ently pay his rent and expenses …, these facts raise a ques‐
tion as to whether [his] continuing unemployment is actual‐
ly due to medical impairments.” No, it doesn’t, because if he 
can’t work, he has to be supported by someone or by some 
agency.  More  to  the  point  is  the  administrative  law  judge’s 
remark that Voigt had had only sporadic employment in the 
decade preceding the claimed onset of his disability in 2002. 
He  may  have  been  a  malingerer,  mooching  off  his  parents, 
or  he  may  have  been  more  psychologically  disturbed  than 
anyone realized. In any event his parents may be continuing 
to  support  him  because  whatever  his  physical  and  mental 
state in the decade ending in 2002 he may now no longer be 
capable of working. 
    The  administrative  law  judge  also  contradicted  himself 
about whether Voigt is currently a malingerer when later in 
his  opinion  he  remarked  that  Voigt  had  “made  statements 
during  treatment  suggesting  he  actually  is  eager  to  work, 
but is unable to find work, which suggests that the claimant 
8                                                        No. 14‐2303        


is  not  unemployed  due  to  disability.”  Actually  those  state‐
ments were consistent with his wanting to lead a normal life 
yet  being  unable  to  land  a  job  because  he’s  disabled  from 
gainful employment by a combination of physical and men‐
tal problems that a prospective employer would quickly no‐
tice.  Voigt  acknowledged  that  having  been  unemployed  for 
such  a  long  time  makes  it  harder  for  him  to  get  a  job,  but 
that’s  not  inconsistent  with  his  being  disabled.  A  disabled 
person may want to work, may seek work, and in some cas‐
es may land work. We’ve noted cases in which although the 
claimant  is  not  only  working  but  also  “earning  a  decent 
wage,  he  really  is  permanently  disabled  from  engaging  in 
gainful  activity.  Maybe  his  boss  feels  desperately  sorry  for 
him  and  is  retaining  him  on  the  payroll  even  though  he  is 
incapable of working. That act of charity ought not be pun‐
ished  by  denying  the  employee  benefits  and  thus  placing 
pressure on the employer to retain an unproductive employ‐
ee indefinitely. Maybe a seriously disabled worker is able to 
work  only  by  dint  of  his  extraordinary  determination  and 
the  extraordinary  assistance  extended  to  him  by  kindly  fel‐
low workers.” Jones v. Shalala, 21 F.3d 191, 192 (7th Cir. 1994) 
(citations omitted). 
     The  only  other  witness  at  the  hearing  was  a  vocational 
expert, who testified on the basis of what the administrative 
law  judge  found  that  Voigt  could  and  could  not  do  that 
while  he  could  no  longer  work  as  a  machinist  he  could  do 
simple  sedentary  work  such  as  that  of  an  office  assistant 
(whatever that means), security guard (very doubtful—a se‐
curity guard with significant mental health problems is like‐
ly  to  be  a danger  to  himself  and  others),  an  assembler,  or  a 
packager.  The  vocational  expert  said  that  there  are  23,000 
such  jobs  in  Wisconsin  (where  Voigt  lives),  but  did  not  ex‐
No. 14‐2303                                                        9 


plain  where  he’d  gotten  that  figure.  He  added  that  anyone 
who would miss work two or more days per month (not just 
three or more) more than occasionally would not qualify for 
gainful employment. 
     Although  concluding  that  Voigt  was  not  totally  dis‐
abled,  the  administrative  law  judge  characterized  Voigt’s 
trochanteric  bursitis,  fissure,  depression,  and  bipolar  disor‐
der  as  severe,  while  discounting  his  back  pain  on  two 
grounds.  One  was  that  “he  ha[d]  not  taken  any  narcotic 
based  pain‐relieving  medications.”  He  had,  however,  taken 
Vicodin (albeit illegally), which though an opiate rather than 
a narcotic is a powerful pain reliever. The other ground was 
Voigt’s  failure  to  undergo  “intensive  treatment[,]  like  injec‐
tions, which would be expected [to be prescribed for] a per‐
son experiencing disabling pain.” Injecting steroids or other 
drugs  is  sometimes  suggested  for  treating  back  pain,  see 
WebMD, Back  Pain Health Center, “Injections for Back Pain 
Relief,”  www.webmd.com/back‐pain/guide/back‐pain‐injec
tion‐treatments, but the administrative law judge offered no 
reason for thinking that it would have been appropriate for 
Voigt.  Nor  did  he  note  the  natural  reluctance  of  a  person 
with  psychiatric  problems  (perhaps  of  any  person)  to  take 
powerful pain medications, as they can have serious side ef‐
fects if not carefully used. A mentally ill person is more like‐
ly  to  abuse  opiates  like  Vicodin  (see  National  Alliance  on 
Mental  Illness,  “Opiates  and  Mental  Illness,”  www2.nami.
org/Content/NavigationMenu/Hearts_and_Minds/Smoking_
Cessation/Opiate_Abuse_and_Mental_Illness.htm)  than  a 
healthy  person.  In  addition,  opiates  can  increase  symptoms 
of  bipolar  disorder.  See  La  Hacienda  Treatment  Center, 
“Opiates,”  www.lahacienda.com/resources/articles/opiates/; 
cf. Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir. 2014); Myles 
10                                                        No. 14‐2303        


v. Astrue, 582 F.3d 672, 677–78 (7th Cir. 2009); Craft v. Astrue, 
539 F.3d 668, 679 (7th Cir. 2008). 
    At the hearing Voigt described some of his psychological 
symptoms  but  also  emphasized  health  problems  resulting 
from  his  anal  fissure,  including  bleeding,  and  poor  bowel 
control that requires him to spend 40 consecutive minutes on 
the toilet about four times every month. The administrative 
law  judge  discounted  these  problems  by  noting  Voigt’s  re‐
fusal to undergo a colonoscopy between 2006 and 2008 and a 
rectal examination in 2010, but failed to note that Voigt testi‐
fied that he’d been told that he would have to have surgery 
to repair the  fissure and  that he was fearful of having  a  co‐
lonoscopy—a common fear, known as “colonoscopy jitters.” 
See,  e.g.,  Riverside,  “Got  the  Colonoscopy  Jitters?” 
www.riversideonline.com/services/cancer/colon/colonoscop
y‐jitters.cfm;  cf.  Beardsley  v.  Colvin,  supra,  758  F.3d  at  840; 
Craft v. Astrue, supra, 539 F.3d at 679; Orn v. Astrue, 495 F.3d 
625, 638 (9th Cir. 2007). 
     The  administrative  law  judge  discounted  Voigt’s  mental 
problems  on  the  ground  that  they  had  been  solved  by  his 
taking Cymbalta. That was contrary to Day’s report, howev‐
er,  which  said  that  his  mental  state  continued  to  be  dis‐
turbed,  and  though  it  was  exacerbated  by  his  substance 
abuse she did not consider that the primary cause of his ina‐
bility to relate to people in a normal way. The administrative 
law judge gave “very little weight” to Day’s report, howev‐
er,  on  the  ground  that  a  mere  nurse  is  not  an  “acceptable 
medical source,” and that Day had seen Voigt on only a few 
occasions  and  had  given  him  a  pretty  high  GAF  score,  and 
further  that  as  mentioned  earlier  “if  the  claimant  were  as 
limited  as  indicated  in  [Day’s]  opinion,  the  claimant  would 
No. 14‐2303                                                            11 


need  to  be  institutionalized  and/or  have  frequent  inpatient 
treatment. These inconsistencies render the opinion less per‐
suasive, and it is due very little weight.” 
    These  were  not  adequate  reasons  for  rejecting  Day’s  re‐
port and therefore turning down Voigt’s application for dis‐
ability benefits. As for Day’s not being an “acceptable medi‐
cal source,” the administrative law judge failed to  note that 
“evidence  from  other  sources,”  including  nurse  practition‐
ers,  may  be  used  to  “show  the  severity  of  [the  applicant’s] 
impairment(s)  and  how  it  affects  [his  or  her]  ability  to 
work.”  20  C.F.R.  §§  404.1513(a),  (d),  (d)(1),  416.913(a),  (d), 
(d)(1);  see  also  SSR  06‐3p.  As  for  the  number  of  visits,  Day 
had examined Voigt eight times in two years and the admin‐
istrative law judge did not say that the visits were too infre‐
quent to have enabled Day to assess the trend (first up, then 
down)  in  Voigt’s  condition.  Most  questionable  of  all  is  the 
judge’s statement that  if Day’s  description  of Voigt’s  symp‐
toms were accurate he would have to be institutionalized or 
hospitalized  (if  hospitalization  is  what  the  administrative 
law  judge  meant  by  “inpatient  treatment”).  Cymbalta  may 
have enabled Voigt to keep out of mental or other hospitals; 
the question is whether it enables him, despite acute difficul‐
ties  that  Cymbalta  has  not  dispelled  in  dealing  with  other 
human beings, to obtain gainful employment. 
     The administrative law judge committed the further error 
of thinking that how one uses his time at home is compelling 
evidence of whether or not one is employable. See Beardsley 
v.  Colvin,  supra,  758  F.3d  at  838;  Bjornson  v.  Astrue,  671  F.3d 
640, 647 (7th Cir. 2012); Garrison v. Colvin, 759 F.3d 995, 1016 
(9th Cir. 2014). Voigt apparently spends much of his time at 
a  computer  conducting  research  on  his  medical  problems 
12                                                    No. 14‐2303       


and playing video games. The administrative law judge cit‐
ed treatment notes, and testimony, that indicated that Voigt 
is “able to  persist at activities like online research,” and en‐
joys  “playing  computer  games—for  hours.”  But  whether 
Voigt’s online research or playing such games is inconsistent 
with his having severe back pain would depend on the pre‐
cise nature of the pain, how comfortable the chair he sits on 
while using the computer is, and what his alternatives are—
he can’t spend all day standing or lying down even if sitting 
is painful. These issues were not explored. 
    Nor  did  the  administrative  law  judge  explain  his  as‐
sumption that doing limited online research or playing vid‐
eo  games  online  requires  the  same  concentration  as  is  re‐
quired for full‐time employment. In Powers v. Apfel, 207 F.3d 
431,  435  (7th  Cir.  2000),  we  expressed  skepticism  about  an 
administrative  law  judge’s  assertion  that  “ability  to  watch 
television for several hours indicates a long attention span.” 
Playing a video game is less passive, hence more intellectu‐
ally  challenging,  than  watching  television.  But  the  adminis‐
trative law judge did not consider the extent to which expe‐
rience in playing video games would equip Voigt for any of 
the jobs that he might otherwise be incapable of performing. 
    And  finally  the  administrative  law  judge  fully  credited 
the  vocational  expert’s  testimony.  He  did  this  even  though 
the testimony did not explain the source of the expert’s esti‐
mate  of  the  number  of  jobs  that  Voigt  could  perform,  and 
even though the inclusion of “security guard” among those 
jobs  should  have  nudged  the  administrative  law  judge  to 
explore  the  expert’s  basis  for  thinking  that  someone  with 
Voigt’s psychiatric problems would be able to perform such 
a job without danger to himself and others. Nurse Day had 
No. 14‐2303                                                          13 


noted  Voigt’s  “problems  with  irritability  and  [with  his] 
sometimes  explosive  behavior.”  Among  the  people  he 
doesn’t  get  along  with  are  police  officers—which  doesn’t 
augur well for success as a security guard. 
    The  administrative  law  judge  said  that  “the  vocational 
expert’s  testimony  is  consistent  with  the  information  con‐
tained  in  the  Dictionary  of  Occupational  Titles,”  but  as  we 
and others have explained, the DOT does not contain infor‐
mation on which to base an estimate of the number of avail‐
able  jobs  of  a  particular  kind.  Browning  v.  Colvin,  supra,  766 
F.3d  at  709;  Herrmann  v.  Social  Security  Administration,  772 
F.3d  1110,  1113–14  (7th  Cir.  2014);  Brault  v.  Social  Security 
Administration,  Commissioner,  683  F.3d  443,  446–47  (2d  Cir. 
2012) (per curiam); Guiton v. Colvin, 546 Fed. App’x 137, 143–
45  (4th  Cir.  2013)  (concurring  opinion);  Coppernoll  v.  Astrue, 
2009 WL 1773132, at *8 (W.D. Wis. June 23, 2009); Jon C. Du‐
bin,  “Overcoming  Gridlock:  Campbell  After  a  Quarter‐
Century  and  Bureaucratically  Rational  Gap‐Filling  in  Mass 
Justice  Adjudication  in  the  Social  Security  Administration’s 
Disability  Programs,”  62  Administrative  L.  Rev.  937,  964–71 
(2010);  Peter  J.  Lemoine,  “Crisis  of  Confidence:  The  Inade‐
quacies  of  Vocational  Evidence  Presented  at  Social  Security 
Disability  Hearings  (Part  II),”  Social  Security  Forum,  Sept. 
2012, p. 1. 
    As we said in the Browning case, we “have no idea what 
[is]  the  source  or  accuracy  of  the  number  of  jobs  that  voca‐
tional  experts  (including  the  one  in  this  case,  whose  esti‐
mates  the  administrative  law  judge  accepted  without  com‐
ment)  claim  the  plaintiff  could  perform  that  exist  in  the 
plaintiff’s area, the region, or the nation. There is no official 
source  of  number  of  jobs  for  each  job  classification  in  the 
14                                                        No. 14‐2303        


Dictionary  of  Occupational  Titles,  and  while  there  are  unoffi‐
cial  estimates  of  jobs  in  some  categories,  the  vocational  ex‐
perts do not in general, and the vocational expert in this case 
did  not,  indicate  what  those  data  sources  are  or  vouch  for 
their  accuracy.  And  many  of  them  estimate  the  number  of 
jobs  of  a  type  the  applicant  for  benefits  can  perform  by  the 
unacceptably  crude  method  of  dividing  the  number  of  jobs 
in some large category (which may be the only available da‐
ta)  by  the  number  of  job  classifications  in  the  category,  even 
though there is no basis for assuming” that there is the same 
number  of  jobs  in  each  narrow  category.  766  F.3d  at  709 
(emphasis added). There is no indication that the estimate of 
the number of jobs that the applicant in this case could fill (if 
the  administrative  law  judge’s  estimate  of  his  capacity  to 
work  is  correct,  as  it  may  very  well  not  have  been)  is  any 
more accurate than it was in Browning. 
    The  judgment  of  the  district  court  is  reversed  and  the 
case remanded to that court with instructions to remand it to 
the  Social  Security  Administration  for  further  proceedings 
consistent  with  this  opinion.  We  do  not  say  that  Voigt  is  in 
fact  totally  disabled  from  gainful  employment,  however—
only that he’s entitled to a more careful analysis of his claim 
by the Social Security Administration.